Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following action is taken in view of the Petition Decision mailed 4/5/21.  The Finality of the office action mailed 10/13/20 is vacated in view of the following action. 
Claim Objections
3.	Claim 21 is objected to because of the following informalities.   Claim 21 contains the same limitations of claim 19, each depending on claim 13.  Therefor it appears the dependency of one of claim 19 or 21 should be changed..  Appropriate correction is required.
Claim Rejections - 35 USC § 112
4. 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5. 	Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
6. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7. 	Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It cannot be determined from the language in claim 27 what constitutes a “total” experience. 
Double Patenting
8. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 7-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-13 respectively of U.S. Patent No. 10,154,354 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  The difference between the application claims and the patent claims is that the patent claims include additional features, for example claim 10 of the patent includes the additional features directed to the training of a recipient in reverberant sound not presently claimed in claim 7 of the application.   Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”). The limitations of claims 8-10 correspond to those of claims 11-13 in U.S. Patent No. 10,154,354 B2 
s 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 29 of U.S. Patent No. 10,154,354 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The patent claim include all of the limitations of the instant application claim, respectively.  The patent claims also include additional limitations.  The difference between the application claim and the patent claim is that the patent claim include additional features, for example claim 29 of the patent includes the additional features directed to an evoked hearing percept corresponds to a hearing-first sensation scenario and the automatic selection of a hearing-second sensation scenario not presently claimed in claim 7 of the application.   Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”). 
Claim Rejections - 35 USC § 102
11. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
12. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

13. 	Claim(s) 1-3, 6-10, 22, 27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ota et al. (US 2017/0277257 A1).
Re claim 1:  Ota et al. teaches a method, comprising:
obtaining access to a virtual reality system (by placing HMD 100 on the head of a user, figure 1);
activating a cochlear implant such that the cochlear implant (paragraph [0037]) evokes a hearing percept based on first input (from output 620, figure 6; figure 3 along with paragraph [0022] discussing social dialog and figure 7 along with paragraphs [0040-0045 discussing captured audio from an object (e.g., a person)); and
receiving second input from the virtual reality system (through the use of display 502 and paragraphs [0003, 0025]) in temporal proximity with the evocation of the hearing percept based on the first input (see discussion in paragraph [0016] in which audio is provided to a user via an earpiece that is related to a visual presentation in the form of images that are projected in a HDM arrangement, see also paragraph [0020] sound is processed along with a presentation, with possible speech bubbles), Also note that in 
Re claim 2: note paragraph [0003] in which the arrangement can be used in a virtual reality system
Re claim 3: note the second input is a visual input (by the use of a display 502)
Re claim 6: note the first input can be audio from an event specie (one person) of a genus of vents (audio from more than one person (figure 3)) and the second input is visual displayed on display (502) corresponding to the first event species
Re claim 7:  Ota et al. teaches a system, comprising:
a virtual reality sub-system (paragraph [0003] through use of a HMD); and a hearing prosthesis (use of a cochlear implant (paragraph [0037]), wherein
the virtual reality sub-system is configured to provide first output  (audio at 620) to the hearing prosthesis,
the hearing prosthesis is configured to evoke a hearing percept (for example translation from one language to another) audio in a recipient thereof based on the first output,
the virtual reality sub-system is configured to simultaneously provide second output (displayed output at 618) to the recipient (with use of HMD (100) of the hearing prosthesis to evoke a second sensation (visual) different from hearing, and the second sensation is a sensation that results from the real-life physical phenomenon (such as the speaking of a person during a social dialog, paragraph [0022]) that results in the 
Re claim 8: note paragraph [0003] in which the system that includes a HMD and a cochlear implant providing both visual and audio can be used for training
Re claim 9: note that arrangement in Ota et al. includes a gaze determination (602) that can be used for determination of a direction in which the audio originates along with an associated visual displayed to the user.
Re claim 10: note the arrangement can be used for training including the recognition/differentiation between different types of speech (such as first and second languages as discussed in paragraph [0050] 
Re claim 22:  note in Ohta et al. the sound sources (person speaking) and corresponding visual input can be a sound generating thing, such as other sounds from real-world objects (paragraphs [0016, 0026]). Additionally note that the HMD presents AR presentations to the user (paragraphs [0020, 0023 and 0025] which include a dialog box and computer generated image(s) that results from a physical phenomenon from a hearing percept, i.e. a person speaking  
Re claim 27: note that the teaching of Ohta et al. is used for a virtual reality experience (paragraphs [0003 and 0025])
14. 	Claim(s) 13, 15-19, 21 and 29 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lineaweaver (US 2015/0209585 A1).
Re claim 13:  Lineaweaver teaches a method, comprising:

second action of receiving first visual input (visual choice, paragraph [0052]) which first visual input is correlated with the first sound (note that at least one of the visual choices correlate to the sound token), wherein the second action is executed in effective temporal correlation with the first action (the sound token and the visual choices are provided to the recipient at approximately the same time); and
repeating the first and second actions (by performing a predetermined number of generations paragraph [0053] along with the discussion of repeating paragraphs [0030, 0056 and 0059]), thereby improving the recipient’s ability to recognize the first sound.
Re claim 15: note the visual input is generated by a clinician, who definitely is not a virtual reality system 
Re claims 16-17: note that the visual inputs and the sound tokens must inherently be provided to the recipient at the same time or at substantially the same time (serially) in order for a selection to be made. 
Re claim 18: note the visual input can include moving objects such as a baby crying (paragraph [0038] when making crying sounds)
Re claims 19 and 21: note the sound token can be a non-verbal sound such as from an instrument (paragraph [0038]) which the visual input be visual choice provided.
Re claim 29: note that the method taught in Lineaweaver is achieved without any tracking of the eyes of the recipient. 
Claim Rejections - 35 USC § 103

16. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17. 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
18. 	Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohta et al. in view of official notice.
The teaching of Ohta et al. is discussed above and incorporated herein.  Also note that in Ohta sound objects can be from objects that produce speech or objects that produce other sounds (paragraph [0016]).  Ohta et al. however does not teach that the object .   
19. 	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota et al. in view of Tyler et al. (US 2008/0153070 A1).
The teaching of Ohta et al. is discussed above and incorporated herein.  Ohta et al. however does not teach the use of a third input (claim 4) that is different than the first and second input).   Tyler et al. teaches in a similar training arrangement that it is well-known to incorporate other inputs, other than sound and visual inputs (such as a tactile input, paragraph [0068]) to aid a user in concentrating on sounds from a given location.  It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate such tactile input into the arrangement of Ota et al. to predictably allow the user to concentrate on those sounds from a given location.  Therefor the claimed subject matter would have been obvious before the filing of the invention.  
4  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota et al. in view of Hu (US 2016/0142830 A1).
The teaching of Ohta et al. is discussed above and incorporated herein.  Ohta et al. however does not teach the use of a third input (claim 4) that is different than the first and second input.  Hu teaches in a similar training arrangement that it is well-known to incorporate other inputs, other than sound and visual inputs (such as a smell input, paragraph [0127]) to aid a user in the visualization and localization of sounds.  It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate such an additional third input such as a smell input into the arrangement of Ota et al. to predictably allow the user to better visualize and localize the sound(s).  Therefor the claimed subject matter would have been obvious before the filing of the invention.
21. 	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota et al. in view of Lineaweaver (US 2015/0209585 A1).
The teaching of Ota et al. is discussed above and incorporated herein.  Ota et al. does not teach that the inputs are based on notes from a musical instrument along with related visual images of the instrument as set forth in claim 20.  Lineaweaver teaches in a similar environment that a training for a recipient can be performed based on notes of an instrument along with related images (see discussion in paragraphs [0038 and 0052]) to teach a recipient of a variety of sounds being heard.  It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate such a sound distinguishing feature using notes from a musical instrument along with corresponding images into the arrangement of Ota et al. to predictably provide a way of .  
Response to Arguments
22. 	Applicant's arguments filed 8/17/20 and 12/14/20 have been fully considered but they are not persuasive.
Concerning the Double patenting rejection: applicant did not argue against the double patenting rejection of claims 7-10.  Therefor each of these rejections are maintained.  As stated in this rejection claims 7-10 are patentably indistinct from the claims of the patent for reasons given in the rejection.  However since the claims of the present application do not include each of the claimed features in the parent application, the present claimed arrangement can be satisfied by prior art (including Ota) even though in the parent application it was found to patentably define over the teaching of Ota due to the additional features that are not present in the claims of this application.   Apllicants statement that the examiner indicated that the claims of the present application are patentably the same as those of the parent is incorrect.  Examiner did not say this, but instead that the claims of this application are not patentably distinct from the claims of the patent because the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”). 
Concerning limitations of claim 27:   A review of applicant’s specification does not provide any definition to the claimed “totally virtual reality experience”. At best when reading applicants specification, the method provides a virtual reality experience for the user.  Therefor the limitations of claim 27 was interpreted as providing a virtual reality experience.  This is exactly what the teaching of Ohta provides as discussed for example in paragraph [0025] when the user is wearing the HDM.     
Concerning the rejections under 35 U.S.C. §102:  
Re claims 1 and 7:   As previously discussed by the examiner; Applicant states that “where the person is looking at is not input from the virtual reality system”.  Examiner does not agree in view of the teaching in Ota et al.  Clearly, in Ota et al. the virtual reality system includes goggles in which the person is looking. These googles include a virtual display (502).  This display provides a second input (visual input provided to the user) as claimed and which when viewed by a person is correlated to audio that is heard by the person (note discussion related to figure 3 in which both a visual input and an audio input is provided to a user of the HMD during social dialog with an additional party such as 304A. the person wearing the HMD can therefore receive both visual and audio inputs based on the gaze direction and are correlated with each other , i.e. if a visual input of a party 304A is provided to the user of the HMD the corresponding audio input is provided to the user with this audio corresponding to the visual of this party as 
Re claim 22: As previously addressed; Applicant argues that the portions of the specification referred to by the examiner i.e. paragraphs [0016 and 0026} do not teach as claimed a sound generating thing.  Examiner does not agree clearly at least paragraph [0016] teaches speech and other sounds are generated based on where the user is looking. These sounds correspond to things that produce these sounds such as 
 Re claims 2-3 and 6-10:  these claims are rejected for reasons on record.  Additionally as previously addressed; applicant argues that since dependent claims 2-3 and 6-10 were indicated allowable in the parent application than these limitations (placed in independent form) should be allowed in the present application.   Examiner does not agree since the limitations present in claim 1 of the present application does not include the limitations of claim 1 of the parent application for which it was allowed.  As noted in the double patenting rejection the present application more broadly sets forth an invention than that claimed by independent claim 1 of the parent application due to the missing elements of claimed elements in the parent application that are missing in claim 1 of the present application.  The limitations as currently set forth by the claims in the present application are satisfied by Ota et al. for the reasons of record.   Clearly Ota teaches the use of a received second input (visual input) which is part of the virtual 
Re claim 28:  Note that in Ohta sound objects can be from objects that produce speech or objects that produce other sounds (paragraph [0016]).
Concerning the rejections under 35 U.S.C. § 103:   Applicant has not provided any reasons why the combination of references as applied do not satisfy the dependent claims as currently set forth.  Additionally contrary to applicants arguments related to claim 13, Tyler does not only teach directionality determination but also is used for the training of a person for the recognition of sound as discussed for example in paragraphs [0030-0031].  Also applicant states that Ohta is not a training device.  Examiner does not agree since the HMD arrangement as taught could be used for training as at least as broadly discussed in paragraph [0003] and would include the recognition of sound (translated speech sound).  As set forth these features are satisfied by the combination as Ohta et al. and Tyler et al. as applied.  Note contrary to applicants remarks, in Tyler et al. (paragraphs [0030-0031] method steps are repeated to allow a student to learn (training) a specific stimulus content (such as sounds). Given that the arrangement as taught in Ohta et al. (which provides to a user an audio input and corresponding image input that have a correlation between one another and paragraph [0003] that similar HDM arrangements are used for training purposes; it would be a mere obvious extension that the repeating a series of steps (such as taught by Tyler et al. to enable a user to learn specific sounds could have been incorporated into the arrangement of Ohta et al. to repeatedly provide the audio input and the image input to the user to predictably train the user (improve a recipients ability) in recognizing sounds related to a 
Examiner also notes that applicant has not provided any arguments concerning the application of Lineaweaver or Hu as applied against the claims, specifically the teaching of Lineaweaver which also teaches an arrangement for the training of sound detection that includes the repeated steps of providing audio inputs and visual inputs to a user so the user can enhance audio perception.      
Allowable Subject Matter
23. 	Claims 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
24.	 The following is a statement of reasons for the indication of allowable subject matter:  The claimed system including in combination the features of claim 7 that additionally includes features related to a first stimulation scenario including a first sound scenario and a first non-sound stimulation scenario along with the use of a second non-sound stimulation scenario as set forth in claim 25 is neither taught by nor an obvious variation of the art of record.  The limitations of claim 26 depend upon those features of claim 25. 
Conclusion
 25	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563.  The examiner can normally be reached on Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW L SNIEZEK/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        

/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        4/13/21